Citation Nr: 0615916	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee patellofemoral syndrome (PFS).

3.  Entitlement to a disability rating in excess of 10 
percent for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1994.  The veteran also had eight years, five months, and 17 
days of prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The RO, in pertinent part, denied 
the benefits sought on appeal.

The veteran presented testimony before the Board during a 
September 2004 video conference hearing.  The transcript has 
been obtained and associated with the claims folder.

The matter was previously before the Board in February 2005 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims have been returned to the Board and are 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Prior to September 23, 2002, the veteran's low back 
strain was not productive of  severe limitation of motion of 
the lumbar spine; severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
ankylosis of the lumbar spine; or  severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief 

3.  From September 23, 2002, the veteran's low back strain 
was not productive of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months

4.  From September 26, 2003, the veteran's low back strain 
has not been productive of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

5.  The veteran's right knee PFS has been productive of no 
more than limitation of flexion of the leg to 45 degrees.

6.  The veteran's atrial fibrillation is productive of no 
more than continuous medication required.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for a disability rating in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286- 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 
(2004); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5235-5243 (2005).

3.  The criteria for a disability rating in excess of 10 
percent disabling right knee PFS have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5256-5262 (2005).  

3.  The criteria for a disability rating in excess of 10 
percent disabling atrial fibrillation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.104, Diagnostic Codes 7010, 7011 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because a proper VCAA notice was not provided to the 
veteran prior to the initial adjudication of these claims by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with a letter in February 2005, which meets the notification 
requirements of the VCAA.  Therefore, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided in February 2005, the claims were 
readjudicated in the September 2005 supplemental statement of 
the case (SSOC) provided to the veteran.  Moreover, the 
February 2005 letter was sent by the RO pursuant to the 
February 2005 Board remand, which specifically noted the 
enactment of the VCAA and determined there was a deficiency 
in the original VCAA letter sent in May 2001. The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims.  As noted in the 
Introduction, the veteran presented personal testimony in 
support of his claims in September 2004.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the February 2005 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claims.  The veteran was 
notified that the evidence must show that his service-
connected disabilities worsened in severity.    Further, the 
November 2001 rating decision, the April 2002 statement of 
the case (SOC), and the October 2002, January 2004 and 
September 2005 SSOCs, in conjunction with the February 2005 
VCAA letter, sufficiently notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate his 
claims.  

In the February 2005 VCAA letter, the veteran was 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertained to the 
claims.  Thus, the Board finds that he was fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and the 
transcript from the veteran's September 2004 video conference 
hearing, have been obtained in support of the claims on 
appeal.  In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

 As the claims are being denied, no increased disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a claim for a 
certain effective date for an award of benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Rating criteria for Spinal Disabilities Prior to September 
23, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation. 38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  Id. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 23, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  
For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

      100% 	Unfavorable ankylosis of the entire spine;

      50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

Analysis

I.  Low Back Strain

The veteran contends that his low back strain warrants a 
rating in excess of 20 percent disabling.  Service connection 
was awarded in a July 1995 rating decision.  The RO assigned 
a noncompensable rating effective January 1995.  In June 
1997, the RO increased the veteran's disability rating to 10 
percent disabling effective February 1997.  

The veteran filed his instant request for an increased rating 
in April 2001.  The RO continued the 20 percent disabling 
rating in the November 2001 rating decision.  The veteran 
disagreed with the continued 20 percent rating and initiated 
the present appeal.

At the outset, the Board notes the rating criteria for 
intervertebral disc syndrome was amended effective September 
23, 2002.  On September 26, 2003, revisions to the VA rating 
schedule established a General Rating Formula for Diseases 
and Injuries of the Spine.  As the veteran filed his claim in 
April 2001, his low back strain will be evaluated under the 
criteria in effect both prior to and from the effective date 
of the changes.  The veteran was notified of the regulation 
changes in the January 2004 SSOC.  His claim was 
readjudicated in the September 2005 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Prior to September 23, 2002, the veteran's low back strain 
was rated under diagnostic codes (DC) 5292 and 5295.  DC 5292 
provided a 20 percent rating for moderate limitation of 
motion of the lumbar spine.  DC 5295 provided a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward benign, loss of lateral spine motion, unilateral, in 
standing position.   38 C.F.R. § 4.71a (2002).  

From September 26, 2003, the veteran's low back strain has 
been rated under DC 5237, which provides a 20 percent rating 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis
38 C.F.R. § 4.71a (2005).

The Board has reviewed all the evidence of record and after 
careful consideration finds that under the criteria prior to 
and from the effective date of any revised criteria, the 
veteran's low back strain, more closely approximates the 
criteria for the current 20 percent rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, upon VA examination in December 
1994, the veteran had full range of motion of the lumbar 
spine with 2+ spasms in the paraspinal musculature.  The 
veteran was diagnosed with chronic lumbosacral strain 
exacerbated by obesity.

In February 1995, the veteran was afforded an additional VA 
general medical examination.  The veteran complained of low 
back pain without radiation.  Range of motion was as follows: 
flexion 80 degrees; extension 15 degrees; and lateral flexion 
and rotation were full.

The veteran underwent a VA spine examination in March 1997.  
The lumbar spine was nontender to palpation.  There were no 
postural abnormalities or fixed deformities.  The musculature 
of the back was within normal limits.  The veteran had full 
range of motion in the lumbar spine.  There was no objective 
evidence of pain on motion.  There was no atrophy.  
Musculoskeletal strength was 5/5 and equal in the upper and 
lower extremities.  Straight leg raising was negative.  X-
rays done in November 1994 were normal.  

An additional spine examination in March 1998 revealed 
forward flexion to 50 degrees.  The veteran stated there was 
discomfort and would not go any further.  Lateral bend to the 
right was 15 degrees with stated pain in the left lower back.  
Lateral bend to the left was 20 degrees without pain.  
Rotation to the right was 20 degrees with pain in the left 
lower back.  Rotation to the left was 15 degrees with no 
pain.  The veteran was able to heel and toe walk and knee 
bend fully without pain.  Sensation was normal. He had a 
negative straight leg raise and knee extension test.   He was 
diagnosed with recurrent back strain.

A December 1999 VA spine examination showed forward flexion 
from 0 to 65 degrees with stated pain. The remaining 
lumbosacral spine had full range of motion with stated pain 
on all movements.  There was no pain to palpation of the 
spine or paraspinal muscles.  There were no muscle spasms. 
The veteran did not use an assistance device.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  There were no postural abnormalities or fixed 
deformities.  There were no neurological abnormalities. 

VA outpatient treatment records dated between 1992 and 2005 
were devoid of complaints referable to the veteran's back. 
During the September 2001 VA general medical examination the 
veteran had forward flexion of the lumbar spine to 70 
degrees, backward extension to 35 degrees, bilateral lateral 
extension to 20 degrees, and bilateral rotation to 30 
degrees.  The examiner noted pain with grimace at the end of 
motion for extension.  The veteran had normal heel, toe, 
tandem walks, deep knee bend, and negative Romberg's.  He had 
normal coordination, position sense, and cranial nerves. 

In June 2002, the veteran informed VA examiners that he had 
constant pain with flare-ups after excessive walking and 
standing.  He denied the use of a brace.  The veteran had 
full lateral movement and extension of the back with no 
particular pain.  There was some pain on forward flexion and 
he was able to flex to about 95 degrees with complaints of 
pain across the lower back.  Reflexes were equal bilaterally.  
He complained of some radicular pain.  The veteran's gait was 
normal.  There were no spasms noted.  The veteran was 
diagnosed with low back pain and obesity.  An 
electromyography (EMG) was normal.  The examiner opined it 
was unlikely that the veteran's low back pain and left lower 
extremity symptoms were related to the low back strain.  The 
EMG showed no radiculopathy, just a skin sensory nerve 
deficit not related to the back problem and usually 
considered secondary to obesity.

Finally, upon VA examination in August 2005, the veteran 
complained of low back pain with radiation into the upper 
outer leg.  The veteran reported periods of flare-ups of the 
back pain precipitated by exertion or by standing for long 
periods of time.  Flare-ups were reported lasting one to two 
days at a time.  The veteran denied periods of incapacitation 
resulting in bedrest.  There was no additional limitation of 
motion or functional impairment during the flare-ups.  The 
veteran was able to walk unaided.  Physical examination 
revealed no pain to palpation at the low back.  Extension 
caused pain beginning at 15 degrees with 20 degrees maximum.  
Flexion caused pain at 70 degrees with 80 degrees maximum.  
Bending to the right and left was 20 degrees with mild stated 
pain.  Rotation was 30 degrees to the right and left with no 
pain.  Repetitive movement caused slight increase in back 
pain, but the range of motion stayed the same. There was no 
weakness, fatigability, lack of endurance or incoordination.  
Lumbar spine x-rays showed no acute change. The veteran was 
diagnosed with low back strain.

Prior to September 23, 2002, there has been no objective 
evidence of severe limitation of motion of the lumbar spine 
to warrant a 40 percent rating under DC 5292 or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion to warrant a 40 percent 
rating under DC 5295.  38 C.F.R. § 4.71a (2002).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective evidence of ankylosis of the 
lumbar spine (DC 5289) or severe intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief (DC 
5293).  38 C.F.R. § 4.71a (2002).

From September 23, 2002, there was no objective evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months to warrant a 40 percent 
rating.  38 C.F.R. § 4.71a (2003).

From September 26, 2003, there has been no evidence of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent rating under DC 5237.  
38 C.F.R. § 4.71a (2005).  In light of the veteran's credible 
complaints of pain experienced in his back, functional loss 
due to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  There was no 
evidence that the veteran's low back strain was affected by 
additional functional loss during flare-ups, to include 
weakened movement, excessive fatigability, or incoordination 
on movement of the lumbosacral spine.  There was also no 
evidence of muscle spasms.   

The Board has also considered whether an extraschedular 
evaluation is warranted. 
The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

The Board is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In the this case, the Board notes that the RO did 
not grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's low back strain has not 
required frequent inpatient care, nor has there been any 
objective evidence that it by itself markedly interfered with 
employment.  The Board notes that a claim for a total 
disability rating based on individual unemployability (TDIU) 
is currently pending before the RO.
The assigned 20 percent rating adequately compensates the 
veteran for the nature and extent of severity of his low back 
strain.  Thus, the Board finds no basis for further action on 
this matter.

II. Right Knee PFS

The veteran contends that his right knee PFS warrants a 
rating in excess of 10 percent disabling.  Service connection 
was awarded in a July 1995 rating decision.  The RO assigned 
a noncompensable rating effective January 1995.  In June 
1997, the RO increased the veteran's disability rating to 10 
percent disabling effective February 1997.  

The veteran filed his instant request for an increased rating 
in April 2001.  The RO continued the 10 percent disabling 
rating in the November 2001 rating decision.  The veteran 
disagreed with the continued 10 percent rating and initiated 
the present appeal.

The veteran's right knee has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  
Under this code section, a 10 percent rating is assigned for 
flexion of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.  
A 20 percent rating has been assigned from November 2002, for 
flexion of the leg limited to 30 degrees.  Id.

The Board has reviewed all the evidence of record, to include 
but not limited to service medical records; statements of the 
veteran; reports of VA examination dated between 1994 and 
2005; VA outpatient treatment records dated between 1992 and 
2005; and the transcript of the veteran's September 2004 
hearing before the Board.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's right 
knee PFS more closely approximates the criteria for the 
currently assigned 10 percent rating. 

In this regard, upon VA examination in February 1995 the 
veteran complained of right knee pain aggravated by kneeling.  
There was no deformity, discoloration, edema, tenderness, 
effusion, atrophy, instability, or crepitus in the right 
knee.  The veteran had full range of motion.

VA outpatient treatment records dated between 1992 and 2005 
were devoid of complaints referable to the veteran's right 
knee.  During VA examination in March 1997, the veteran 
complained of increased right knee pain.  However, his gait 
was normal, the knee was nontender to palpation, and there 
was no palpable crepitus.  There were also no swelling, 
deformities, or instability noted.  The veteran had range of 
motion from zero to 135 degrees without pain.  There were 
mild degenerative changes on x-ray studies.

During VA joints examination in March 1998, the veteran again 
complained of knee pain.  He complained of some swelling and 
rare episodes of giving away of the knee joint.  He denied 
episodes of dislocation or recurrent subluxation.  There was 
no inflammatory arthritis.  The veteran indicated that he had 
not given up anything because of knee pain except for 
bicycling.  The veteran had range of motion from zero to 120 
degrees with end-of-motion stated pain in the knee.  The 
medial joint line was tender.  There was no ligamentous 
laxity.  

In December 1999, the veteran was afforded an additional VA 
joints examination.  The veteran complained of swelling, 
fatigability, and lack of endurance.  He denied weakness, 
stiffness, heat, redness, giving away or locking.  The 
veteran sated that he had full range of motion of the right 
knee.  The veteran denied dislocation or subluxation.  Range 
of motion was from zero to 110 degrees with stated pain.  
There was no pain to palpation.  There was mild crepitus.  
There were negative anterior and posterior drawer tests, 
Lachman's test, and McMurray test.  There was no ligamentous 
laxity.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  There was 
no ankylosis noted.  The veteran was diagnosed with a history 
of PFS.

During a VA general medical examination in September 2001, 
the veteran had range of motion from zero to 120 degrees with 
stated pain at end motion.  There was no medial or lateral 
ligamentous laxity.  During VA examination in June 2002, the 
veteran indicated that his knee was stable and unchanged for 
years.  He complained of difficulty with prolonged walking, 
stairs, and prolonged standing.   The veteran denied 
effusion.  The veteran had full active and passive range of 
motion of the right knee without pain.  He was able to do a 
full deep knee bend.  He had slight crepitus.  There was no 
edema, effusion, laxity, instability, locking or buckling.  
The examiner noted there was insufficient clinical evidence 
to warrant a diagnosis of any acute or chronic disorder or 
residual thereof. 

During his September 2004 video conference hearing before the 
Board, the veteran complained of right knee pain.  He 
testified that he experienced stiffness, but denied any 
weakness of the knee joint. 

Upon VA examination in August 2005, the veteran complained of 
flare-ups of pain occurring once a week.  He denied 
additional functional limitation of motion or functional 
impairment during flare-ups.  The veteran denied dislocation, 
subluxation, or inflammatory arthritis.  The veteran had 
range of motion from zero to 125 degrees.  The ligaments of 
the knee were stable without laxity.  There was no pain with 
palpation. There was no swelling, redness, or warmth.  There 
was no crepitus or popping.  Repetitive movement caused no 
pain, did not change range of motion, and did not result in 
weakness, fatigability, lack of endurance, or incoordination.  
Right knee x-ray was normal.

The Board has found no objective evidence of flexion of the 
leg limited to 30 degrees which would warrant a 20 percent 
rating under DC 5260.  38 C.F.R. § 4.71a.  The Board has also 
considered rating the veteran's service-connected disability 
under a different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
veteran of a higher disability rating. 

There has been no evidence of ankylosis of the knee (DC 
5256); moderate recurrent subluxation or lateral instability 
of the right knee (DC 5257); dislocated, semilunar, cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint (DC 5258); or impairment of the tibia and fibula 
with moderate knee disability (DC 5262).  38 C.F.R. § 4.71a.  
The Board has also considered a separate rating under DC 
5261; however, there is no evidence of limitation of 
extension of the leg.   VAOPGCPREC 9-04.

In light of the veteran's credible complaints of right knee 
pain, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were also 
considered and are reflected in the 10 percent rating.  The 
veteran has been repeatedly denied functional impairment 
during flare-ups and the objective evidence has been devoid 
of excessive fatigability, incoordination, swelling, 
deformity, or gross atrophy.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Radiographic studies of the 
right knee are negative for any osteoarthritic disease 
process, therefore precluding any application of higher or 
separate disability evaluations on the basis of 
osteoarthritic changes.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right knee PFS has not 
required frequent inpatient care, nor has there been any 
evidence that it markedly interfered with employment.  The 10 
percent adequately compensates the veteran for the nature and 
extent of severity of his right knee PFS.  Therefore, the 
Board finds no basis for further action on this matter.

III. Atrial Fibrillation

The veteran contends that his atrial fibrillation warrants a 
rating in excess of 10 percent disabling.  Service connection 
was awarded in a July 1995 rating decision.  The RO assigned 
a 10 percent rating effective January 1995.  The RO continued 
the 10 percent disabling rating in April 1996, June 1997, and 
August 1998. 

The veteran filed his instant request for an increased rating 
in April 2001.  The RO continued the 10 percent disabling 
rating in the November 2001 rating decision.  The veteran 
disagreed with the continued 10 percent rating and initiated 
the present appeal.

The veteran's atrial fibrillation has been rated as 10 
percent disabling under 38 C.F.R. § 4.104, DCs 7010 and 7011.  
Under DC 7010 a 10 percent rating is assigned for permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104.   A 10 percent rating is 
assigned under DC 7011 for a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.  Id.

The Board has reviewed all the evidence of record, to include 
but not limited to service medical records; statements of the 
veteran; reports of VA examination dated between 1994 and 
2005; VA outpatient treatment records dated between 1992 and 
2005; and the transcript of the veteran's September 2004 
hearing before the Board.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's atrial 
fibrillation more closely approximates the criteria for the 
currently assigned 10 percent rating. 

In this regard, upon VA examination in December 1994, the 
veteran's chronic atrial fibrillation was controlled by 
medication.  He reported occasional nausea secondary to the 
medication, but denied other side effects or restrictions.  
There was an irregular rate and rhythm without murmurs.  
There were no carotid bruits. 

During VA examination in February 1995 the veteran indicated 
that he had a history of sinus arrhythmia, but he 
cardioverted spontaneously and thus, had no cardiac problems.   
The veteran had normal sinus rhythm without murmurs, splits, 
rubs, or other adventitious sounds.   He was diagnosed with a 
history of sinus arrhythmia.

VA outpatient treatment records dated between 1992 and 1995 
were devoid of complaints or treatment for atrial 
fibrillation.  An April 1992 entry noted atrial fibrillation 
was controlled.  Upon VA examination in February 1996, the 
veteran complained of a fluttering in his chest.  He denied 
sweating, radiation of pain down his left arm, or stabbing 
chest pain.  Chest x-rays were negative.  The stress test was 
negative for ischemia and there was no diagnostic pattern for 
a myocardial infarction.

During VA examination in March 1997, the veteran complained 
of a frequent funny feeling in his chest and tiredness.  
Examination revealed tachycardia.  The veteran was diagnosed 
with atrial fibrillation.

VA outpatient records dated in June 1997 note the veteran's 
atrial fibrillation was stable.  In March 1998, the veteran 
informed VA examiners that he had noticeable increased heart 
rate and feelings of light headedness.  The examiner noted he 
was cardioverted in March 1997 for atrial flutter.  The 
veteran indicated he was treated with Sotalol and Warfarin 
without side effects.  The veteran denied a history of 
angina.  He complained of shortness of breath if he ran.  
There was no sustained atrial ventricular block or 
implantable cardiac pacemaker.  There was no jugular venous 
distension or hepatojugular reflux of the neck.  There was 
regular cardiac rhythm with no murmur and rate of 60.  There 
was no edema of the extremities.  The veteran had an ejection 
fraction of 55 percent.  He had a baseline sinus rhythm.  
There were a few ventricular and atrial ectopic beats.  There 
was no ventricular tachycardia or significant pauses.

Upon VA examination in December 1999, the veteran denied 
angina.  He complained of dyspnea on exertion.  He denied 
dizziness or syncope.  Current treatment was Sotalol.  The 
veteran denied fluttering or arrhythmias of his heart since 
he had been on the Sotalol.  The veteran had regular rate and 
rhythm. There were no murmurs noted or arrhythmias at 54 
beats per minute.  The examiner noted an echocardiogram 
conducted in May 1999 was normal with an ejection fraction of 
60 percent and a Holter monitor done in January 1998 was also 
normal.  

VA outpatient treatment records dated in March 1998 note 
atrial fibrillation.  An entry in April 2001 notes arrythmia.  
The veteran was on Sotalol.  Cardiovascular examination in 
September 2001 showed a regular cardiac rhythm without murmur 
or gallop. 

In June 2002, VA examiners noted the veteran had a regular 
rate and rhythm.  There were non murmurs heard.  There were 
no adventitious sounds, bruits, variation of sounds heard, 
heaves, thrill, or palpitations.  There was no peripheral 
edema.  The examiner indicated the veteran's atrial 
fibrillation was controlled on medication.  The examiner 
noted recent electrocardiogram (EKG) was within normal 
limits.  His condition was considered stable.

The veteran presented testimony before the Board in September 
2004.  He testified that he felt fluttering in his chest and 
his feet swelled.  Finally, upon VA examination in August 
2005, the veteran denied angina, dyspnea, fatigue, dizziness, 
or syncope.  There was no history of myocardial infarction, 
congestive heart failure, rheumatic heart disease, cardiac 
surgery, bypass surgery, valvular surgery or angioplasty.  
The examiner noted the veteran's heart condition is not 
affecting the veteran's usual activities or occupation.  The 
heart sounds were regular rate and rhythm with no murmur, 
rub, or gallop.  There was no evidence of congestive heart 
failure.  The veteran was diagnosed with atrial fibrillation, 
currently treated, and in normal sinus rhythm.

While a 10 percent rating is warranted, there is no objective 
medical evidence of sustained ventricular arrhythmias with a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on EKG, ECG, 
or x-ray (DC 7011); or paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor (DC 
7010).  38 C.F.R. § 4.104.

The Board has also considered rating the veteran under a 
different diagnostic code; however, there is no objective 
medical evidence of myocardial infarction (DC 7006); 
hypertensive heart disease with a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on EKG, ECG, or x-ray (DC 
7007); atriventricular block (DC 7015); heart valve 
replacement (DC 7016); coronary bypass surgery (DC 7017); 
cardiac transplantation (DC 7019); or cardiomyopathy (DC 
7020).  Id.
The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's atrial fibrillation has not 
required frequent inpatient care, nor has there been any 
evidence that it markedly interfered with employment.  The 10 
percent adequately compensates the veteran for the nature and 
extent of severity of his atrial fibrillation.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for low back strain is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee PFS is denied.

Entitlement to a disability rating in excess of 10 percent 
for atrial fibrillation is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


